Citation Nr: 0710800	
Decision Date: 04/12/07    Archive Date: 04/25/07	

DOCKET NO.  05-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1972 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which found that the veteran had 
not submitted new and material evidence to reopen a 
previously and finally denied claim for service connection 
for an acquired psychiatric disorder.  The claim is not ready 
for appellate review, but must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

The veteran requested a Travel Board hearing and was notified 
of such hearing to be conducted at the RO, and he thereafter 
failed to appear.  However, the Board notes that notice of 
the hearing (and other correspondence) posted to a North 
Larch street address was returned as undeliverable.  In 
October 2005, he notified VA in a VA Form 21-4138 of change 
in address to an East Hillsdale street address (although 
VACOLS has a West Van Buren street address).  The veteran 
must be scheduled for another Travel Board hearing with 
notice posted to his latest address of record. 

In an unappealed and final rating decision issued by the RO 
in June 1995, entitlement to service connection for an 
acquired psychiatric disorder was denied.  

The veteran first filed a claim for service connection for an 
acquired psychiatric disorder in March 1995, over 20 years 
after he was separated from service.  Although there was 
evidence on file at the time of his claim indicating that he 
had a diagnosis of schizophrenia, there was no evidence on 
file showing schizophrenia, or any other acquired psychiatric 
disorder, at any time during or for years after he was 
separated from military service.  The veteran had argued that 
his schizophrenia was incurred in service, and he referred to 
certain service medical and personnel records on file, but 
these records did not document the onset of schizophrenia or 
any other acquired psychiatric disorder.  Instead, these 
records indicated that the veteran had received three Article 
15's during service for failure to repair, and that he was 
eventually separated from service, prior to the expiration of 
his ordinary enlistment, for a poor appearance, poor duty 
performance, and a negative attitude, and with a Separation 
Code of 21U, for failure to demonstrate adequate potential 
for promotion.  The veteran was notified of this negative 
decision and his appellate rights, and he did not disagree or 
initiate an appeal, and this decision became final.  

The veteran again attempted to reopen this claim and it was 
again denied in April 2003 for failure to submit new and 
material evidence to reopen.  At the time of this more recent 
final denial, there were on file records of the veteran's 
award of Social Security disability.  The award letter 
indicates that the veteran was found disabled by the Social 
Security Administration for schizo-affective disorders and a 
paranoid personality.  Records associated with this award 
indicate that the veteran had argued to the Social Security 
Administration that he became psychiatrically disabled "on 
October 15, 1994," which was 20 years after he had been 
separated from service.  The Social Security Administration 
disagreed and found that the veteran's disability had 
commenced effective on June 1, 1995.  

The veteran most recently attempted to reopen his claim for 
service connection for an acquired psychiatric disorder in 
May 2004.  He has submitted no new evidence to reopen this 
claim but made arguments duplicative of those previously 
made, and submitted duplicate copies of service medical and 
personnel records which were already on file in 1995 and 
2003, the time of the previous final denials.  

Although in response to his most recent application to reopen 
the veteran was provided VCAA notice in September 2004, and 
more recently in September 2005, neither of these 
notifications adequately comply with the specificity 
requirements mandated by the United States Court of Appeals 
for Veterans Claims in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although it is certainly clear that the veteran has 
been notified of the evidence necessary to substantiate his 
claim in previous final denials in 1995 and 2003, and in the 
most recent Statement of the Case in April 2005, none of 
these notices may be viewed as adequate or proper in view of 
the requirements imposed upon VA by VCAA and by Kent, supra.  
Any adverse decision issued by the Board at this time in the 
absence of proper VCAA/Kent notice would likely be ruled as 
prejudicial error, so the appeal must be remanded for the 
issuance of such notification as a matter of procedural due 
process.  

Additionally, the veteran has reported receiving relevant 
treatment at the Birmingham VAMC from 1974 to 1980, the 
Montgomery VAMC from 1980 to 1997, and the Tuskegee VAMC from 
1977 to 1997.  The record reflects that the RO has never 
requested records from the Tuskegee facility for any period 
prior to 1995, the only records requested from the Birmingham 
facility were hospital reports for 1975-1976, and the only 
record from the Montgomery facility is from April 1988.  
Additional requests for the production of treatment records 
for the veteran from these three facilities for the claimed 
treatment periods is warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the veteran 
with VCAA notice which complies with the 
specificity requirements for new and 
material evidence claims as required in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
It is understood that the RO may have 
certain formal language prepared for such 
cases, and that language should certainly 
be provided to the veteran in this case.  
Additionally, it should be explained to 
the appellant that, although he 
unquestionably has been found to be 
suffering from an acquired psychiatric 
disorder, to include schizophrenia, 
schizo-affective disorder, and perhaps 
bipolar disorder and depression, since 
the mid-1990's, there is no objective 
evidence demonstrating the onset of all 
or any of these diagnosed psychiatric 
disorders at any time during or within 
the year following his separation from 
active military service.  Although the 
veteran has pointed to certain indicia of 
abnormal behavior during service, those 
arguments and that evidence has already 
been considered in previous final 
denials, and the veteran, himself, lacks 
the requisite medical expertise to 
provide a competent clinical opinion that 
schizophrenia first formally diagnosed in 
the mid-1990's actually had onset during 
service in the early 1970's.  The 
essential evidence necessary to 
substantiate the veteran's claim would be 
competent clinical evidence, most likely 
in the form of a medical opinion, issued 
by a psychiatrist or clinical 
psychologist, after review of all of the 
clinical evidence on file, which included 
a reasoned medical opinion that the 
veteran's schizophrenia (or other 
acquired psychiatric disorder) actually 
had it's clinical onset at some time 
during service, or to a compensable 
degree within the first year following 
service separation.  No service medical 
or personnel record previously 
considered, or argument by the veteran, 
or any other evidence already on file 
would satisfy the requirement for new and 
material evidence to reopen his claim for 
service connection for an acquired 
psychiatric disorder.  The veteran should 
also be provided with the current version 
of 38 C.F.R. § 3.156(a) (2005) which 
defines new and material evidence for VA 
purposes.  Finally, it would be 
appropriate at this time for the veteran 
to also be provided with VCAA notice 
regarding downstream issues in accordance 
with Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should request production of 
copies of any treatment records for the 
veteran from:  1) the Birmingham VAMC 
from 1974 to 1980, 2) the Montgomery VAMC 
from 1980 to 1997, and 3) the Tuskegee 
VAMC from 1977 to 1997.  Any records 
obtained should be added to the claims 
folder.  

3.  After providing the veteran with VCAA 
notice in compliance with Kent, supra, as 
discussed above, and giving the veteran 
the appropriate period of time to 
respond, the RO should undertake any 
additional development action which may 
be indicated in any response by the 
veteran, if any.  Thereafter, the RO 
should again address the claim on appeal, 
including consideration of any additional 
evidence collected on remand (either from 
the veteran, or from the VAMC's 
identified in paragraph 2 above).  If the 
decision is not to the appellant's and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case, which includes a discussion 
of compliance with Kent, supra, and they 
must be provided an opportunity to 
respond.  

4.  If a complete allowance of the 
benefit sought is not allowed upon 
reconsideration, then the veteran must be 
scheduled for and notified of another 
Travel Board hearing to be conducted at 
the RO, with notice posted to his latest 
address of record.  Thereafter the appeal 
should be returned to the Board, after 
compliance with appellate procedures.  
The veteran need do nothing until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

